DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks made in an amendment filed March 14, 2022. Claims 1, 4, 8, 11, and 18 have been amended. Claims 1-20 are presently pending and are presented for examination.

Allowable subject matter
4.	Claims 4-6 are allowed. Claims 14-16 which depend from rejected independent claim 16, would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 103, set forth in this Office action.



Response to Arguments/Remarks
5.	35 USC § 103 Rejection. Applicant's arguments/remarks made in an amendment filed March 14, 2022 regarding the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Tao et al, US 2019/0187723, presented in this Final Office Action. 
The applicant argues that “Yi merely discloses calculating a degree of congestion for each of the candidate positions by obtaining a sum of the degree of vehicle congestion, population congestion, and traffic congestion for each of the candidate positions, and determining a destination for a user to move to (optimal station) and Bick only discloses providing the information of public transportation system. However, these claims fail to disclose providing a detour route when the degree of congestion of the calculated route is more than a specified reference value.”
Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. "providing a detour route when the calculated degree of congestion of the route is more than a specified reference value." Is a limitation that is known in the art. This, this limitation may be reasoned from knowledge generally available to one of ordinary skill in the art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, the applicant’s conclusory statements that the prior art does not disclose or suggest the above limitation is not entirely persuasive. New ground of rejection are necessitated by applicant’s amendment of the claims presented in this Final Office Action to further clarify the examiner’s general knowledge rationale.
Therefore, for the above reasons, in view of the new grounds of rejection, the examiner maintains rejection over independent claims 1 and 11. Because pending claims 2-3, 7-10, and 12-20 depend, either directly or indirectly, from rejected independent claims 1 and 11 respectively, these claims are also rejected for at least these reasons.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 7-20 are rejected under 35 U.S.C 103 as being unpatentable over Yi et al, US 2020/0098263, in view of Bick et al. US 2015/0228193, further view of Tao et al, US 2019/0187723, hereinafter referred to as Yi, Bick, and Tao respectively. Claims 14-16 depend from claim 11 respectively, and therefore include the same limitations as claim 11, so they are rejected for the same reasons.

Regarding claim 1, Yi discloses a vehicle navigation apparatus (See at least ¶ 3, “a navigation system and a communication network, various services have been provided to support a route guidance using public transportations for users”), the apparatus comprising: 
a vehicle sensor positioned in a front or a rear of a vehicle, the vehicle sensor configured to recognize surrounding information and road information of the vehicle (See at least ¶ 51, “The sensing part 140 may acquire at least one of internal information of the AI device 100 and surrounding environmental information and user information of the AI device 100 using various sensors”), (See at least ¶ 84, “The autonomous vehicle 100b may acquire information on the state of the autonomous vehicle 100b using sensor information acquired from various types of sensors, may detect (recognize) the surrounding environment and an object, may generate map data, may determine a movement route and a driving plan, or may determine an operation”); and a processor configured to: 
identify destination information requested by a user of the vehicle (See at least ¶ 125, “Referring to FIG. 7, a user 701 may apply an input requesting a route search for moving to a destination”); 
identify location information of the vehicle through the vehicle sensor (See at least ¶ 156, “The processor 905 may be assigned to the user based on position information of the user, for example, a current position of the user”); 
identify the recognized surrounding information and the recognized road information of the vehicle (See at least ¶ 84, “The autonomous vehicle 100b may acquire information on the state of the autonomous vehicle 100b using sensor information acquired from various types of sensors, may detect (recognize) the surrounding environment and an object, may generate map data, may determine a movement route and a driving plan, or may determine an operation”); and 
identify information about a route according to the identified destination information by controlling the vehicle based on the location information of the vehicle and bus information (See at least ¶ 6, “a method of providing information on an optimal station for a user to move to a destination and efficiently moving to the optimal station such that the user smoothly gets on a public transportation”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”), (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”), calculating a degree of congestion of the route (See at least ¶ 178, “the processor 905 may determine a first position further based on user information ( e.g., a degree of congestion) for each of the positions of the vehicles.”), and displaying the calculated degree of congestion through a display device (See at least ¶ 258, “FIG. 18 is a diagram illustrating another example of a screen displayed on a vehicle information providing apparatus according to an example embodiment”).
Yi fails to explicitly disclose identify information about a bus station within a range specified.
However, Bick teaches identify information about a bus station within a range specified (See at least ¶ 5, “information (hereinafter also referred to as "PTS information") related to a public transportation system (PTS). PTS information may be provided substantially in real-time and may comprise data, "phydata", that is descriptive of a physical state of the PTS and data, "psy-data", descriptive of socially relevant features of the PTS”), (See at least ¶ 155, “the number of stops and stations along the routes, types and conditions of PTS vehicles that travel the routes, timetable schedules; position of PTS vehicles; PTS vehicle load; passenger load; delays, transit condition, line condition, estimate or forecast about passenger and vehicle movement, PTS vehicle travel patterns, and PTS usage patterns respective of PTS users. Optionally, data is at least one of the following data type: operator data, crowd data, statistical data and static data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation apparatus of Yi and include identify information about a bus station within a range specified as taught by Bick because it would allow the system displaying information on a map comprising at least one icon indicative of a public transit system vehicle and at a route of travel (See Bick ¶ 155).
Yi fails to explicitly disclose provide a detour route when the calculated degree of congestion of the route is more than a specified reference value.
However, Tao teaches provide a detour route when the calculated degree of congestion of the route is more than a specified reference value (See at least fig 8, ¶ 52, “traffic map updates or broadcasts can cause an ADV to update an existing route by selecting a new route, via a routing module of the ADV, such as routing module 307 of FIG. 3A, to replace an old route if the traffic map update broadcasts include traffic conditions along the old route. In one embodiment, routing module 307 prompts a user or passenger of the ADV to confirm the new route.”), (See at least ¶ 53, “Individual ADVs can then use real-time traffic information to optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time ( or improve accuracy) to detect unusual road conditions such as road construction, road detour situation. etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation apparatus of Yi and include provide a detour route when the calculated degree of congestion of the route is more than a specified reference value as taught by Tao because it would allow the system to update the driving path dynamically while the autonomous vehicle is in operation (See Tao ¶ 44).

Regarding claim 2, Yi discloses the apparatus of claim 1, wherein the processor is configured to identify a degree of congestion for the bus station, a degree of congestion of a bus, and weight information about a bus route within the range specified based on the location information of the vehicle to calculate the degree of congestion of the route (See at least ¶ 178, “the processor 905 may determine a first position further based on user information ( e.g., a degree of congestion) for each of the positions of the vehicles.”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”), (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”).

Regarding claim 3, Yi discloses the apparatus of claim 1, wherein the processor is configured to set a specific range of a vehicle radius based on the location information of the vehicle to calculate the degree of congestion of the route, wherein the vehicle radius is set to a different value depending on needs of the user or settings of a system for a vehicle navigation service (See at least ¶ 84, “The autonomous vehicle 100b may acquire information on the state of the autonomous vehicle 100b using sensor information acquired from various types of sensors, may detect (recognize) the surrounding environment and an object, may generate map data, may determine a movement route and a driving plan, or may determine an operation”), (See at least ¶ 178, “the processor 905 may determine a first position further based on user information ( e.g., a degree of congestion) for each of the positions of the vehicles.”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”), (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”).

Regarding claim 7, Yi discloses the apparatus of claim 1, wherein the processor is configured to: control the vehicle to compare the calculated degree of congestion with a route range predetermined for a vehicle navigation service; and control the vehicle to provide a route corresponding to a corresponding range depending on the compared result (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”), (See at least ¶ 6, “a method of providing information on an optimal station for a user to move to a destination and efficiently moving to the optimal station such that the user smoothly gets on a public transportation”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”).

Regarding claim 8, Yi discloses the apparatus of claim 7, wherein the processor is configured to determine whether the calculated degree of congestion belongs to a first route range indicating road congestion and a vehicle waiting route, whether the calculated degree of congestion belongs to a second route range indicating a lane change and entrance of a right-turn, or whether the calculated degree of congestion belongs to a third route range indicating the detour route (See at least ¶ 129, “in a case of the first station 704, a bus moving to the destination 702 along a first route 709 may be identified. In a case of the second station 705, a bus moving to the destination 702 along a second route 708 may be identified. In a case of the third station 706, a bus moving to the destination 702 along a third route 707 may be identified”).

Regarding claim 9, Yi discloses the apparatus of claim 8, wherein the processor is configured to: control the vehicle to reset a degree of congestion in response to a movement and route information of the vehicle; and control the vehicle to provide an updated route depending on the reset degree of congestion (See at least ¶ 220, “processor 905 may acquire information on a real-time vehicle position ( e.g., a real-time bus position) and calculate a number of vehicles that stop at each of the candidate positions per predetermined time ( e.g., one minute) based on
the acquired information. The processor 905 may calculate a degree of vehicle congestion based on a range of the calculated number of vehicles”), (See at least ¶ 225, “a degree of traffic congestion, the processor 905 may check a traffic flow within a predetermined
radius from a candidate position and calculate a degree of traffic congestion based on the traffic flow.”).

Regarding claim 10, Yi discloses the apparatus of claim 1, wherein the display device is configured to display a route comment for the degree of congestion via a screen or to provide an alarm through a sound, through the display device of an Audio Video Navigation (AVN) or an alarm device (See at least ¶ 54, “the output part 150 may include, for example, a display that outputs visual information, a speaker that outputs auditory information, and a haptic module that outputs tactile information”).

Regarding claim 11, Yi discloses a vehicle navigation method (See at least ¶ 3, “a navigation system and a communication network, various services have been provided to support a route guidance using public transportations for users”), the method comprising:
recognizing surrounding information and road information of a vehicle (See at least ¶ 51, “The sensing part 140 may acquire at least one of internal information of the AI device 100 and surrounding environmental information and user information of the AI device 100 using various sensors”), (See at least ¶ 84, “The autonomous vehicle 100b may acquire information on the state of the autonomous vehicle 100b using sensor information acquired from various types of sensors, may detect (recognize) the surrounding environment and an object, may generate map data, may determine a movement route and a driving plan, or may determine an operation”); 
identifying destination information requested by a user of the vehicle (See at least ¶ 125, “Referring to FIG. 7, a user 701 may apply an input requesting a route search for moving to a destination”); 
identifying location information of the vehicle through a sensor of the vehicle (See at least ¶ 156, “The processor 905 may be assigned to the user based on position information of the user, for example, a current position of the user”); 
identifying the recognized surrounding information and the recognized road information of the vehicle (See at least ¶ 84, “The autonomous vehicle 100b may acquire information on the state of the autonomous vehicle 100b using sensor information acquired from various types of sensors, may detect (recognize) the surrounding environment and an object, may generate map data, may determine a movement route and a driving plan, or may determine an operation”); 
controlling the vehicle based on the location information of the vehicle and bus information (See at least ¶ 6, “a method of providing information on an optimal station for a user to move to a destination and efficiently moving to the optimal station such that the user smoothly gets on a public transportation”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”), (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”); 
calculating a degree of congestion of the route (See at least ¶ 178, “the processor 905 may determine a first position further based on user information ( e.g., a degree of congestion) for each of the positions of the vehicles.”), and displaying the calculated degree of congestion through a display device (See at least ¶ 258, “FIG. 18 is a diagram illustrating another example of a screen displayed on a vehicle information providing apparatus according to an example embodiment”).
Yi fails to explicitly disclose identify information about a bus station within a range specified.
However, Bick teaches identify information about a bus station within a range specified (See at least ¶ 5, “information (hereinafter also referred to as "PTS information") related to a public transportation system (PTS). PTS information may be provided substantially in real-time and may comprise data, "phydata", that is descriptive of a physical state of the PTS and data, "psy-data", descriptive of socially relevant features of the PTS”), (See at least ¶ 155, “the number of stops and stations along the routes, types and conditions of PTS vehicles that travel the routes, timetable schedules; position of PTS vehicles; PTS vehicle load; passenger load; delays, transit condition, line condition, estimate or forecast about passenger and vehicle movement, PTS vehicle travel patterns, and PTS usage patterns respective of PTS users. Optionally, data is at least one of the following data type: operator data, crowd data, statistical data and static data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yi and include identify information about a bus station within a range specified as taught by Bick because it would allow the system displaying information on a map comprising at least one icon indicative of a public transit system vehicle and at a route of travel (See Bick ¶ 155).
Yi fails to explicitly disclose providing a detour route when the calculated degree of congestion of the route is more than a specified reference value.
However, Tao teaches providing a detour route when the calculated degree of congestion of the route is more than a specified reference value (See at least fig 8, ¶ 52, “traffic map updates or broadcasts can cause an ADV to update an existing route by selecting a new route, via a routing module of the ADV, such as routing module 307 of FIG. 3A, to replace an old route if the traffic map update broadcasts include traffic conditions along the old route. In one embodiment, routing module 307 prompts a user or passenger of the ADV to confirm the new route.”), (See at least ¶ 53, “Individual ADVs can then use real-time traffic information to optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time ( or improve accuracy) to detect unusual road conditions such as road construction, road detour situation. etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation apparatus of Yi and include providing a detour route when the calculated degree of congestion of the route is more than a specified reference value as taught by Tao because it would allow the method to update the driving path dynamically while the autonomous vehicle is in operation (See Tao ¶ 44).

Regarding claim 12, Yi discloses the method of claim 11, wherein controlling the vehicle includes identifying a degree of congestion for the bus station, a degree of congestion of a bus, and weight information about a bus route within the range specified based on the location information of the vehicle to calculate the degree of congestion (See at least ¶ 178, “the processor 905 may determine a first position further based on user information ( e.g., a degree of congestion) for each of the positions of the vehicles.”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”), (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”).

Regarding claim 13, Yi discloses the method of claim 12, wherein controlling the vehicle includes setting a specific range of a vehicle radius based on the location information of the vehicle to calculate the degree of congestion, wherein the vehicle radius is set to a different value depending on needs of the user or settings of a system for a vehicle guidance service (See at least ¶ 84, “The autonomous vehicle 100b may acquire information on the state of the autonomous vehicle 100b using sensor information acquired from various types of sensors, may detect (recognize) the surrounding environment and an object, may generate map data, may determine a movement route and a driving plan, or may determine an operation”), (See at least ¶ 178, “the processor 905 may determine a first position further based on user information ( e.g., a degree of congestion) for each of the positions of the vehicles.”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”), (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”).

Regarding claim 17, Yi discloses the method of claim 11, wherein controlling the vehicle includes controlling the vehicle to compare the calculated degree of congestion with a route range predetermined for a vehicle navigation service and to provide a route corresponding to a corresponding range depending on the compared result (See at least ¶ 139, “The traffic server 805 may include information on public transport lines and seats for each public transport (e.g., a bus) and may identify information on real-time positions and remaining seats of the public transport lines and information (e.g., traffic volume and floating population of a specific position) acquired by a camera attached to a road side unit (RSU) or road side equipment located near a station”), (See at least ¶ 6, “a method of providing information on an optimal station for a user to move to a destination and efficiently moving to the optimal station such that the user smoothly gets on a public transportation”), (See at least ¶ 130, “The vehicle information providing apparatus may select an optimal route based on the user 701 moving to the at least one station…information providing apparatus may provide information on a bus and a station associated with the optimal route, to the user”).

Regarding claim 18, Yi discloses the method of claim 17, wherein controlling the vehicle to provide the route includes determining whether the calculated degree of congestion belongs to a first route range indicating road congestion and a vehicle waiting route, whether the calculated degree of congestion belongs to a second route range indicating a lane change and entrance of a right- turn, or whether the calculated degree of congestion belongs to a third route range indicating the detour route (See at least ¶ 129, “in a case of the first station 704, a bus moving to the destination 702 along a first route 709 may be identified. In a case of the second station 705, a bus moving to the destination 702 along a second route 708 may be identified. In a case of the third station 706, a bus moving to the destination 702 along a third route 707 may be identified”).

Regarding claim 19, Yi discloses the method of claim 18, wherein after controlling the vehicle to provide the route, the method further includes: controlling the vehicle to reset a degree of congestion in response to a movement and route information of the vehicle; and controlling the vehicle to provide an updated route depending on the reset degree of congestion (See at least ¶ 220, “processor 905 may acquire information on a real-time vehicle position ( e.g., a real-time bus position) and calculate a number of vehicles that stop at each of the candidate positions per predetermined time ( e.g., one minute) based on the acquired information. The processor 905 may calculate a degree of vehicle congestion based on a range of the calculated number of vehicles”), (See at least ¶ 225, “a degree of traffic congestion, the processor 905 may check a traffic flow within a predetermined radius from a candidate position and calculate a degree of traffic congestion based on the traffic flow.”).

Regarding claim 20, Yi discloses the method of claim 11, wherein controlling the vehicle includes controlling the vehicle to display a route comment for the degree of congestion via a screen or to provide an alarm through a sound, through the display device of an Audio Video Navigation (AVN) or an alarm device (See at least ¶ 54, “the output part 150 may include, for example, a display that outputs visual information, a speaker that outputs auditory information, and a haptic module that outputs tactile information”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665